     Case 3:20-cv-01745-BAS-BLM Document 13 Filed 11/19/20 PageID.180 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    YAMA ABBASSI,                                       Case No. 20-cv-1745-BAS-BLM
12                                     Plaintiff,
                                                          ORDER GRANTING JOINT
13          v.                                            MOTION FOR ARBITRATION,
                                                          TO DISMISS PUTATIVE CLASS
14    STONELEDGE FURNITURE, LLC, et
                                                          CLAIMS, AND FOR LEAVE TO
      al.,
15                                                        AMEND PLEADING (ECF No. 11)
                                   Defendants.
16
17
18
19         On July 6, 2020, Plaintiff Yama Abbassi sued Defendants Stoneledge Furniture,
20   LLC and Ashley Furniture Industries, Inc., individually and on behalf of the members of
21   the proposed class, alleging violations of the California Labor Code. (State Ct. Compl.
22   (“SCC”), ECF No. 1-2.) Pending before the Court is the parties’ Joint Motion for Binding
23   Arbitration, to Dismiss Plaintiff’s Putative Class Claims on Behalf of All Others Similarly
24   Situated, and to File a First Amended Complaint. (Joint Mot., ECF No. 11.) The parties
25   represent that prior to filing the present action, Abbassi signed and entered into a mutual
26   agreement with Defendant Stoneledge to arbitrate disputes arising from his employment
27   (the “Arbitration Agreement”). (Joint Mot. at 2.) The parties stipulate that the Arbitration
28   Agreement does not require the parties to arbitrate Abbassi’s sixth cause of action, which

                                                    -1-
                                                                                         20cv1745
     Case 3:20-cv-01745-BAS-BLM Document 13 Filed 11/19/20 PageID.181 Page 2 of 3



1    he brings under the California Private Attorneys General Act, Cal. Lab. Code §§ 2698, et
2    seq. (“PAGA”). (Id.)
3       In the present motion, the parties request the court to:
4       1) dismiss without prejudice all claims against Ashley Furniture Industries, Inc.;
5       2) dismiss without prejudice the first five causes of action raised on behalf of the
6            proposed class 1 (“Class Claims”);
7       3) grant Abbassi leave to file a First Amended Complaint reflecting the dismissal of
8            the Class Claims and the claims against Ashley Furniture Industries, Inc.;
9       4) order Abbassi and Stoneledge Furniture, LLC, to proceed to arbitration for Abbassi’s
10           individual claims, which are the first five causes of action raised on behalf of himself
11           (“Individual Claims”), by a JAMS arbitrator (“the Arbitrator”);
12      5) stay the present action pending the resolution of the arbitration;
13      6) retain jurisdiction over this action; and
14      7) once the arbitration is completed, enter the arbitration award rendered by the
15           Arbitrator as the judgment in this action.
16   (Id.)
17           Good cause appearing, the Court GRANTS the parties’ joint motion.
18           Accordingly, the Court DISMISSES WITHOUT PREJUDICE all claims against
19   Ashley Furniture Industries, Inc.
20           The Court DISMISSES WITHOUT PREJUDICE the Class Claims, which are the
21   first through fifth causes of actions raised against Stoneledge Furniture, LLC, on behalf of
22   the proposed class members.
23
24
25
26
             1
               The proposed class consists of “[a]ll persons who are employed or have been employed by
27   ASHLEY FURNITURE INDUSTRIES and/or STONELEDGE in the State of California and classified as
     a ‘sales leader’ or ‘sales associate’ during the four (4) year period preceding the filing of this action.”
28   (SCC ¶ 34.)

                                                        -2-
                                                                                                       20cv1745
     Case 3:20-cv-01745-BAS-BLM Document 13 Filed 11/19/20 PageID.182 Page 3 of 3



1          The Court GRANTS Plaintiff leave to amend the pleading. On or before November
2    30, 2020, Plaintiff SHALL file the First Amended Complaint attached to the present
3    motion.
4          The Court ORDERS Yama Abbassi and Stoneledge Furniture, LLC, to proceed to
5    arbitration for Abbassi’s Individual Claims, which are the first through fifth causes of
6    actions raised on behalf of himself.
7          The Court STAYS this action as to all parties and all claims. See 9 U.S.C. § 3.
8    Further, the Court directs the Clerk of Court to ADMINISTRATIVELY CLOSE this
9    action pending the resolution of the arbitration. The decision to administratively close this
10   action pending the resolution of the arbitration does not have any jurisdictional effect. See
11   Dees v. Billy, 394 F.3d 1290, 1294 (9th Cir. 2005) (“[A] district court order staying judicial
12   proceedings and compelling arbitration is not appealable even if accompanied by an
13   administrative closing. An order administratively closing a case is a docket management
14   tool that has no jurisdictional effect.”).
15
16         IT IS SO ORDERED.
17
18   DATED: November 19, 2020
19
20
21
22
23
24
25
26
27
28

                                                  -3-
                                                                                           20cv1745
